 648DECISIONS,OFNATIONALLABOR RELATIONS BOARDployees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.WE WILL NOT, in any like or related manner, interfere with;restrain, or coerce employees in the exercise of rights guaran-teed by Section 7 of the Act.WASHINGTON ALIIMINUM COMPANY, INC.,Employer.Dated---------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material.Duralite Co., Inc.andLocal 485, International Union of Electri-cal,Radio and Machine Workers,AFL-CIO.Case No. 2-CA-6927.August 16,1960DECISION AND ORDEROn April 28, 1960, Trial Examiner Wellington A. Gillis issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Charging Party filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tionsof the TrialExaminer.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsI In the sole exception filed in this proceeding,the Charging Party urged that theTrial Examiner's recommended order herein and the related notice provision be broad-ened to require the Respondent to inform the employees who had been threatened withdischarge if they testified in Cases Nos.2-CA-6416,et al.,and 2-CB-2518, et al., thatRespondent has no objection to their testifying in those cases pursuant to the subpenas,served upon them.We find merit in the exception and shall broaden the Order andrelated notice herein accordingly.128 NLRB No. 78. DURALITE CO., INC.649Board hereby orders that the Respondent, Duralite Co., Inc., its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Threatening its employees with discharge if they appear andtestify in Board proceedings.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed by Section7 of the Act.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a) Inform its employees who have been threatened with dischargeif they testify in Cases Nos. 2-CA-6416, et al., and 2-CB-2518, et al.,that it has no objection to their testifying in those cases pursuant tothe subpenas served upon them.(b)Post in Respondent's plant at 120 East 144th Street, Bronx,New York, copies of the notice attached hereto marked "Appendix." 2Copies of said notice, to be furnished by the Regional Director for the.Second Region, shall, after being duly signed by the Respondent'srepresentative, be posted by it upon receipt thereof and maintainedfor at least 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps it has taken to comply therewith.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT threaten our employees with discharge if theyappear and testify in Board proceedings.WE WILL inform our employees who have been threatened with'discharge if they testify in Cases Nos. 2-CA-6416, et al., and2-CB-2518, et al., that we have no objection to their testifying inthose cases pursuant to the subpenas served upon them.WE WILL NOT in any like or related manner interfere with, 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDrestrain,or coerce our employees in the exercise of the rightsguaranteedby Section 7 of the Act.DIIRALITE Co., INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charge filed on October 12 and November 4, 1959,respectively, by Local 485, International Union of Electrical, Radio and MachineWorkers, AFL-CIO, hereinafter referred to as the Union, the General Counsel ofthe National Labor Relations Board issued a complaint on November 13, 1959,againstDuralite Co., Inc., hereafter referred to as the Respondent, alleging, asviolative of Section 8(a)(1) and Section 2(6) and (7) of the National Labor Re-lationsAct as amended (61 Stat. 136), hereinafter referred to as the Act, theRespondent's action in threatening certain employees with discharge if they appearedand gave testimonyin anunfair labor practice proceeding in response to subpenasserved upon them by the Union. The Respondent thereafter filed an answer andamended answer to the complaint denying the commission of any unfair laborpractices.On February 23, 1960, pursuant to notice, a hearing was held in New York, NewYork, before the duly designated Trial Examiner' at which all parties were repre-sented by counsel.At the outset of the hearing, counsel for the General Counsel and counsel for theRespondent entered into a written stipulation as to the facts in this matter.Thestipulation, in which the counsel for the Charging Party joined, was received inevidence.The parties presented oral argument, but did not file briefs?Upon the basis of the aforesaid stipulation, and upon the entire record in the case,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Duralite Co., Inc., a New York corporation, with its principal office andplace of business located in Bronx, New York, is engaged in the manufacture, sale,and distribution of lawn furniture and related products.During the 12-month periodprior to the issuance of complaint, the Respondent caused to be manufactured, sold,and distributed products valued in excess of $250,000, of which, products valued inexcess of $50,000 were shipped in interstate commerce to points outside the State ofNew York. The Respondent admits, and I find, that it is engaged in commercewithin the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 485,InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, is a labororganizationwithin themeaningof Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESThe sole issue presented is whether an employer, in threatening his employees withdischarge if they appear and give testimony at a Board hearing in response to sub-penas served upon them (interferes with, restrains, or coerces employees within themeaning of Section 8(a)( 1).'Subsequentto the opening of thehearing, upon motion of counsel for Respondent,TrialExaminerMax M Goldman disqualified himself, and, aftera shortrecess,TrialExaminer Gillis, havingbeen designated in the interim,presided over the bearingwithoutobjectionby theparties.2 An untimelyrequest for an extension of time within which to file a brief was deniedcounsel for the Respondent on April 1, 1960. DURALITE CO., INC.651The facts,as stipulated by the parties at the hearing,are as follows:On September 21, 1959, during the course of an unfair labor practice hearing, inwhich the Company here involved was a respondent and the Union here involvedwas both a respondent and a charging party,3 it is requested of the Trial Examiner thatthe hearing be continued after working hours, or, in the alternative, that it be heldat a location adjacent to the Company's plant.On September 23, 1959, seven em-ployees were served with subpenasad testificandumby the Union, pursuant to whichthey were required to appear and give testimony on September 24 and 25, 1959, atthe Board hearing.4On the same date, September 23, Plant Superintendent Daniel de Silva told theseemployees, other than Manuel Rodriguez, that they would lose their jobs if theyappeared and gave testimony at the Board hearing pursuant to the subpenas whichhad been served upon them.Although some company employees did appear andtestify and did not return to work after testifying until the following day, none of theabove-named employees obeyed the subpenas.It is well established that the right of employees to appear and to testify in Boardproceedings is a right which is guaranteed under Section 7 of the Act.5 Inherent inthe employees' statutory rights is the right to seek their vindication in Board pro--ceedings,6 and conduct on the part of an employer which interferes with this rightconstitutes a violation of Section8(a) (1).7 In anearly Board decision,Sanco PieceDye Works, Inc., et al.,38 NLRB 690, 725-726, a company official, after havingdiscussed with an employee the testimony which the latter was about to give at aBoard hearing, attempted unsuccessfully to dissuade the employee from honoringa subpena which had been served upon him. The Board found that such conductupon the part of the company official interfered with, restrained, and coerced thecompany's employees in the exercise of the rights guaranteed in Section 7 of the Act.Since its decision in theSanco Piececase, the Board has repeatedly held that an;employer who induces or attempts to induce an employee to give false testimonyor to avoid testifying in a Board proceeding violates Section 8(a)(1).Oregon Team-sters Security Plan, et al.,119 NLRB 207. SeeTri County Employers Association,103 NLRB 653, 673;Amory Garment Company, Inc.,80 NLRB 182, 199; cf.TheBabcock and Wilcox Company,114 NLRB 1465. In this regard, the Board re-cently held that a threat by a respondent company's counsel which "was designedto deter a witness from testifying truthfully concerning matters relevant to thecomplaint" was in derogation of the Board's processes and violative of Section8(a)(1) of the Act.Petroleum Carrier Corporation of Tampa, Inc.,126 NLRB1031.Similar conduct by a labor organization has been found to be a violation of8(b) (1) (A). InTextileWorkers Union of America, CIO, et al. (Personal ProductsCorporation),108 NLRB 743, 749, involving a threat by union officials upon em-ployees, one of whom intended to honor a subpena to testify at a Board hearing, infinding without merit the respondent union's contention that Section 7 does notguarantee employees the right to testify at Board hearings, and that threats to dis-suade employees from testifying are outside the purview of Section 8(b)(1)(A),8the Board stated:8 Cases Nos.2-CA-6416, et al., and 2-CB-2518, et al.4 The subpenas served upon Elpirio Pina,HectorBrugeros,LouisAndine, andFelecionaRodriguez were returnable on September 24 and the subpenas served uponFelipeMaldonado,Manuel Rodriguez,and Louis Ambers were returnable on Septem-ber 25, 1959.5 Section 7 provides that :Employees shall have the rightto self-organization,to form, join,or assist labororganizations,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and shall also have the right to refrain fromany or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a) (3).E Better Monkey Grip Company,115 NLRB 1170.4 Section 8(a)(1) provides that "It shall be an unfair labor practice for an em-ployer-(1) to interfere with, restrain,or coerce employees in the exercise of therights guaranteed in section 7 ;..8 Section 8(b)(1)(A)provides in pertinent part that"It shall be an unfair laborpractice for a labor organization or its agents-(1) to restrain or coerce(A) employeesin the exercise of the rights guaranted in section 7 :..1 1 -652DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe think it clear that participation in proceedings before the Board, whetherin support of or in opposition to the position of a participating labor organiza-tion, is a right of employees to be exercised for mutual aid, without coercionor restraint.While admitting the facts as above stated,the Respondent defends its action onthe groundthatthe appearance of numerous employee witnesses at the Boardhearing was interrupting the normal production process at the plant and asserts thatits conduct was in no way motivated by a desire to prevent employees from testify-ing against the interests of the Company.In support of its good-faith position inthis regard,counsel for the Respondent,in his amended answer and at the hearingin this case,asserted that the Respondent's conduct in telling its employees not toattend the hearing was resorted to only after the alternative request to hold thehearing after working hours or on company premises had been denied.In my opinion,the motivating factors giving rise to the threats of discharge are,under these circumstances,of no consequence.The fact that the threats of dis-charge were prompted by the knowledge that the employees were subpenaed totestify in a Board proceeding is, in itself,sufficient to establish a violation of Section8(a)(1).As against any inconvenience suffered by an employer because of theparticipation of its employees in a Board hearing, a greater hurt would be visitedupon the employees if threats to discharge them for exercising their statutory rightscould thereby be excused.An employer's good faith under such circumstances wouldbe immaterial.Cf.Republic Aviation Corporationv.N.L.R.B.,324 U.S. 793;TheRadioOfficers'Unionetc., (A.H. Bull SteamshipCompany, v. N.L.R.B.,347 U.S.17.Thus, in this instance,the right of the Respondent to conduct its operationswithout the hampering effect of the absence of some of its employees at a Boardhearing must give way to the greater right of the employees to be present at suchhearing.Moreover,the Board is charged with the responsibility for carrying out the con-gressional policy entrusted to it under the Act.This responsibility includes,inter.alia,the holding of unfair labor practice hearings for the purpose of determiningwhether rights guaranteed employees under Section 7 of the Act have been in-fringed upon.In this connection,Congress specifically empowered the Board to-issue subpenas requiring the attendance and testimony of witnesses at Board hear-ings,9 and,in addition,manifested its intent to protect the Board in discharging itsfunctions by providing for the criminal punishmentof "Anyperson who shall will--fully resist,prevent,impede, or interfere with any member of the Board . . . in-the performance of duties pursuant to this Act.." 10Accordingly,any conduct,on the part of a party to a Board proceeding which interferes with, or prevents theBoard from carrying out, this responsibility,including threats to discharge employees-for honoring subpenas issuedby theBoard,constitutes an abuse of Board processes,and, as such,is independently violative of Section 8(a)(1) ofthe Act.I find that the Respondent's conduct,in threatening the above-named employeeswith discharge if they appeared and testified at a Board hearing in response tosubpenas served upon them, constitutes interference with,restraint,and coercion ofemployees in the exercise of the rights guaranteed by Section 7 of the Act, and isviolative of Section 8(a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce among-the several States, and tend to lead to labor disputes obstructing commerce and the-free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposesof the Act.Uponthe basis of the foregoing findings of fact, and upon the entire record in-the case, I make the following:Section 11(1) of the Act provides In part that...The Board,or any member thereof,shall upon application of any party to suchproceedings, forthwith Issue to such party subpenas requiring the attendance andtestimony of witnesses or the production of any evidence in such proceeding orinvestigation requestedIn suchapplication.,10 Section 12 of the Act. ACCURATE FORMING CORPORATION653CONCLUSIONS of LAW1.Duralite Co., Inc., is an employer within the meaning of Section 2(2) of theAct and is engaged in commerce within the meaning of Section 2(6) of the Act.2.Local 485, International Union of Electrical, Radio and Machine Workers,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, as above found, the Respondent hasengaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.[Recommendations omitted from publication.]Accurate Forming CorporationandEverlastMetal FinishingCorporationandUnited Rubber, Cork,Linoleum&PlasticWorkers of America,AFL-CIOandLocal 810, Steel,Metals,Alloysand Hardware,Fabricators and Warehousemen,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of AmericaandUnited Rubber, Cork,Linoleum & Plastic Workers of America,AFL-CIO.CasesNos. 22-CA-55 and 20-CB-59.August 16,1960DECISION AND ORDEROn February 9,1959, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair-labor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the Respondentsand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.On March 23,1959, the Respondent Employerfiled with the Board a motion to set aside the Intermediate Report andreopen the hearing on the basis of an affidavit by employee BerthaKoskovich for the purpose of receiving further evidence bearing uponthe credibility of Koskovich and other witnesses at the original hear-ing.On June 18, 1959, the Board ordered the proceeding remandedfor further hearing on the credibility issue.On November 24, 1959,upon the conclusion of the reopened hearing, the Trial Examiner-issued the Supplemental Intermediate Report attached hereto affirm-ing the unfair labor practice findings made in the original Inter-mediate Report but deleting his recommendation of backpay forKoskovich.Thereafter, the Respondent Employer filed exceptionsto the Supplemental Intermediate Report and a supporting brief, andthe General Counsel filed a brief in support of the Trial Examiner'sIntermediate Report and Supplemental Intermediate Report.'2The Respondent Employer's request for oral argument is denied as the record,exceptions, and briefs, in our opinion,adequately present the issues and positions of the-parties.128 NLRB No. 82.